Citation Nr: 0805805	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to July 
2002, and had two years and six months of prior active 
service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

This case has previously come before the Board.  In July 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant testified at a VA Central Office hearing before 
the undersigned Acting Veterans Law Judge in April 2006.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

Osteoarthritis of the bilateral knees is manifested by 
periarticular pathology productive of painful motion.  At 
worst, flexion is to 95 degrees in the right knee and to 100 
degrees in the left knee, and he has full extension, 
bilaterally.  The competent evidence does not show actual 
limitation of extension or the functional equivalent of 
limitation of extension to 15 degrees or limitation of 
flexion or the functional equivalent of limitation of flexion 
to 30 degrees, or incapacitating episodes, subluxation or 
instability, or semilunar dislocation of cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the bilateral knees have not been met.  38 
U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5258, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2006 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent not before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since this claims is being denied.

Also during the pendency of this appeal, the Court in 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), regarding an increased-
compensation claim, pointed out that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the March 2005 statement of 
the case.  Cumulatively, the veteran was informed of the 
necessity of providing his/her own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life OR that the applicable 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

In addition, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, VA 
examinations are of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The appellant was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in July 2003 and January 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for the conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2007).  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2007).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation of 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.



Analysis

The appellant has been assigned a 10 percent disability 
rating for osteoarthritis of the bilateral knees under 
Diagnostic Code 5010 based on x-ray findings of degenerative 
osteoarthritis in July 2003.  He asserts that his knee 
symptoms have increased in severity and that a higher rating 
is warranted.  

The Board finds that a higher evaluation is not warranted 
based on limitation of motion.  The Board notes that the 
while the appellant's assertion at the hearing of an increase 
in limitation of motion since the July 2003 VA examination is 
supported by the evidence (Transcript at 11-12 (2006), the 
current degree of impairment still does not meet the criteria 
for a higher evaluation.  More specifically, on VA 
examination in July 2003, he had painless full range of 
motion of the knees, from 0 to 140 degrees, bilaterally.  On 
VA examination in January 2007, right knee flexion was to 95 
degrees and extension was to 0 degrees.  Left knee flexion 
was to 100 degrees and extension was to 0 degrees.  The Board 
notes that the July 2003 VA examiner specifically stated that 
there was no decreased range of motion of either knee 
resulting in pain, fatigue, weakness, lack or endurance or 
incoordination, and the January 2007 VA examiner noted that 
it would be mere speculation to comment on fatigability, 
incoordination, pain for flare-ups beyond the reported 
findings.  Thus, the evidence does not establish actual 
limitation of extension or the functional equivalent of 
limitation of extension to 15 degrees or limitation of 
flexion or the functional equivalent to 30 degrees.  As 
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, a 
disability evaluation cannot be assigned under Diagnostic 
Code 5260.  See 38 C.F.R. § 4.71a.  As Diagnostic Code 5261 
contemplates a noncompensable evaluation with limitation of 
knee extension to 5 degrees, a disability evaluation cannot 
be assigned under Diagnostic Code 5261.  

The Board has also considered whether separate ratings may be 
assigned under Diagnostic Code 5260 (leg limitation of 
flexion) and Diagnostic Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  As the degree of impairment of the bilateral knees 
is not compensable under either Code 5260 or Code 5261, 
separate ratings are not in order.

As noted, the Board has considered whether an increased 
rating would be warranted based on functional loss due to 
fatigability, incoordination, and lack of endurance.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In that regard, the Board accepts that the 
appellant has pain in the knees.  The Board notes that 
tenderness to palpation of both tibial tubercles was noted in 
January 2007.  As noted, however, the evidence does not show 
that the bilateral knee impairment is the functional 
equivalent of limitation of extension to 15 degrees or the 
functional equivalent of flexion equivalent to 30 degrees.  
The Board notes that while limited walking and standing was 
noted on VA examination in July 2003, such was attributed to 
bilateral hallux valgus, not the knees.  In addition, the 
Board notes that the January 2007 VA examiner specifically 
stated that the knee pain was not incapacitating.  

The appellant is competent to report his symptoms, to include 
pain.  Generally, however, lay persons are not competent to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  In this case, the Board has accorded more 
probative value to the objective medical findings in regard 
to the degree of impairment due to osteoarthritis of the 
bilateral knees.  To the extent that the appellant has 
asserted, to include at the hearing, Transcript at 9-10 
(2006), that his knees give way and/or buckle, the Board 
notes that in July 2003, McMurray and drawer sign were 
negative, bilaterally, and the January 2007 VA examiner 
specifically stated that there was no instability of the 
knees.  Thus, the Board finds that a separate rating is not 
warranted under Diagnostic Code 5257 pertaining to 
instability or subluxation.  In addition, in regard to 
Diagnostic Code 5258, the Board notes the appellant's 
testimony to the effect that he had purchased a knee brace, 
that he had swelling of the knees, and that the cartilage in 
the knees was "thinning."  Id. at 9-10.  The January 2007 
VA examination report, however, notes that he had a normal 
gait, that no support device was used, that no braces were 
worn, and that there was no swelling of the knees.  The Board 
has accorded more probative value to the objective findings 
of the skilled medical professional.  The Board notes that 
the physician reviewed the claims file and provided a 
detailed report in regard to the degree of impairment due to 
arthritis of the bilateral knees.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating at any stage since the effective 
date of the grant of service connection.  Fenderson, supra.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 
2002).  Consequently, the benefits sought on appeal are 
denied.


ORDER

An initial evaluation in excess of 10 percent for bilateral 
knee arthritis is denied.  



____________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


